Appeal by the defendant from a judgment of the Supreme Court, Kings County (Carroll, J.), rendered November 30, 2000, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that improper remarks made by the prosecutor during summation require reversal. The contentions regarding the majority of the remarks are not preserved for appellate review inasmuch as the defendant either failed to object to the prosecutor’s comments, made only a general objection, or failed to request curative instructions (see CPL 470.05 [2]; People v Antonio, 255 AD2d 449 [1998]). In any event, the contentions are without merit.
The sentencing court providently exercised its discretion in rejecting, without a hearing, the defendant’s challenge to the use of a 1995 conviction to adjudicate him a second violent felony offender. The defendant’s allegations were bare of facts sufficient to support a finding that the 1995 conviction was unconstitutional (see People v Cooper, 241 AD2d 553, 554 [1997]; People v Covington, 233 AD2d 169 [1996]). Altman, J.P., Cozier, Mastro and Rivera, JJ., concur.